Citation Nr: 1233425	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-37 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1997 to July 2005.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The Veteran was scheduled for a hearing before RO personnel in May 2007.  The Veteran postponed this hearing.  He was then scheduled for a hearing before RO personnel in November 2007.  He did not report for the hearing and did not request that the hearing be rescheduled.    

In this case, the RO considered recent VA medical records which are only available in the Veteran's electronic Virtual VA folder.  See the supplemental statement of the case dated in December 2011.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

In a May 2011 statement, the Veteran raised the issue of reopening the previously denied claim for service connection for bilateral hearing loss.  As this matter has not yet been adjudicated by the RO, it is referred to the RO for the appropriate consideration.


FINDINGS OF FACT

1.  The Veteran's reports of continuity of symptoms are not credible.

2.  The preponderance of the evidence is against finding a link between the Veteran's sleep disorder and his active military service.


CONCLUSION OF LAW

A sleep disorder was not incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for a sleep disorder, which he states began in service.  He attributed his sleep disorder to long hours working as a recruiter.  He described the job as stressful and demanding.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) show the Veteran had anxiety and syncopal episodes when having his blood drawn or donating blood.  An April 2000 note indicated that the Veteran had a vasovagal episode (fainting).  There were no complaints of, treatment for, or a diagnosis of a sleep disorder.  On May 18, 2005, contemporaneous to his separation from service, the Veteran reported that he had off and on chest pain for the last several months and that he planned to file a claim for VA benefits for hearing loss, ankle and foot pain and migraines.  When seen for further evaluation on June 6, 2005, the Veteran described pain over the left chest and down his left arm intermittently for two months with increased occurrence during stressful events.  The assessment was chest pain that was related to stress and anxiety by history.  The Veteran's hearing loss and history of increased liver function test results were also assessed and his ankle pain and headaches were evaluated on May 23, 2005.  The Veteran did not report symptoms of a sleep disorder on May 18, 2005; May 23, 2005; or June 6, 2005.

VA medical records dating from February 2006 to August 2011 include a February 2006 ambulatory care note during which the Veteran reported that his recruitment position in the Air Force was extremely stressful and still bothered him when he thought about his old boss.  A review of the Veteran's systemic system indicated that he was positive for anxiety and had more difficulty controlling his emotions.  He denied nightmares and reported that he had sleeplessness that started with service.  The impression, in pertinent part, was occasional feeling of anxiousness and stress.  There was no evidence of depression or posttraumatic stress disorder (PTSD) at the time.  

In February 2010 the Veteran was accorded a compensation and pension (C&P) mental disorders examination.  During the examination the examiner indicated that there was no evidence in the Veteran's STRs to indicate any complaint of or treatment for insomnia or sleeplessness, to include his May 2005 separation examination.  The Veteran reported that he began having problems with insomnia when he was a recruiter because he worked long hours for six to seven days a week.  He described his job as stressful and demanding and indicated that he had problems with his supervisor.  He further reported that he had difficulty getting to sleep because all he did was think about his time as a recruiter and the treatment he received from his supervisor at the time.  He also indicated that he was anxious and had feelings of restlessness and he was easily fatigued.  The diagnosis was generalized anxiety disorder.  The examiner opined that the Veteran's insomnia and generalized anxiety disorder were not caused by or a result of military service.  

In January 2011 the Veteran was accorded a C&P miscellaneous neurological disorders examination.  During the examination the Veteran reported a history of sleep problems that began on or about 2003 to 2004.  The Veteran reported that he was evaluated for his problem prior to separation at McGuire Air Force Base in July 2005.  The diagnosis was psychophysiological insomnia.  The examiner opined that the Veteran's sleep disorder was less likely as not caused by or a result of an in-service event reasoning that STRs were silent for a sleep disorder and the May 2005 separation examination was silent for a sleep disorder.  The examiner indicated that VA medical records revealed the Veteran's reports of feeling anxious and stress but noted there was no mention of a sleep disorder.  The examiner also found that while the Veteran has insomnia, the available records failed to document chronicity of the condition during or since separation from service.  The examination is adequate as it was based on a review of the medical history, a physical examination, and as an opinion with supporting rational was provided such that the Board can render an informed decision.  

VA medical records reflect that a sleep study was scheduled for the Veteran in November 2011.  Unfortunately, the Veteran canceled the sleep study and did not reschedule.  

The Board finds that the January 2011 VA examiner's opinion is entitled to great probative value as it was based on a review of the file and an examination of the Veteran and is therefore a fully informed opinion.  The examiner determined that the Veteran's sleep disorder was not caused by or a result of an in-service event.  The examiner based that opinion on lack of evidence in the Veteran's STRs.  The examiner noted that the while the Veteran had insomnia, his available records did not show chronicity during or since separation.  The evidence does not otherwise show that insomnia or a sleep disorder is related to service and there is no contrary competent medical opinion of record.  Accordingly, the Board finds that service connection for a sleep disorder must be denied.  

However, the Veteran may show a continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence does not establish continuity of symptomatology in this case.  The Veteran reports that he had difficulty sleeping in service due to the stress of his recruiting assignment and that symptoms continued thereafter.  As noted above, STRs show no complaints or, treatment for, or a diagnosis of a sleep disorder and he did not report having sleep problems at the time of his May and June 2005 examinations in conjunction with his separation, nor was a sleep disorder diagnosed at the time of separation.  Thus, the Board finds that statements concerning continuity of symptoms are not credible in light of the separation examinations.  

The Board recognizes that the Veteran believes his current sleep disorder is related to service.  VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability.  38 U.S.C. § 1154(a) (West 2002); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Moreover, the VA may not simply disregard lay evidence because it is unaccompanied by contemporaneous medical evidence.  

The Board does not doubt the sincerity of the Veteran's belief that his sleep disorder is related to service.  However, the Veteran has not claimed possession of medical training that would permit him to provide a competent opinion concerning the etiology of the condition.  The determination in this case as to the cause of sleep disorder is beyond the observations that a lay person is capable of, and therefore, the Veteran's statements regarding etiology are not competent.  The Board, therefore, finds that the Veteran's statement associating his current sleep disorder with service do not constitute competent evidence concerning etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

Even if the Board were to find that the Veteran's assertions as to the etiology of his sleep disorder were competent, credible, and probative, the Board finds that the January 2011 VA examiner's opinion is entitled to greater probative value as it was based on a review of the history and as an opinion with a rationale was provided.  The examiner found that the Veteran's sleep disorder did not begin in or was related to actively military service as the STRs do not show evidence of a sleep disorder.  Moreover, the Veteran's reports of having symptoms of a sleep disorder at the time of separation were found not credible.  Accordingly, service connection for a sleep disorder must be denied.  

In sum, as the weight of the probative evidence is against the Veteran's claim, sleep disorder is denied.  38 C.F.R. §§ 3.102, 3.303, 3.304.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence on the merits.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

A letter from the RO dated in September 2005 apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was also advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was also informed of how VA establishes disability ratings and effective dates in a letter dated in June 2006.  Dingess/Hartman, 19 Vet. App. 473.  Although the June 2006 letter was issued after the rating decision, since service connection is being denied, no disability rating or effective date will be assigned, so there is no possibility of any prejudice to the veteran.  The Board thus finds that the Veteran was provided adequate notice in accordance with 38 U.S.C.A §§ 5103, 5103A with regard to his claim for service connection.

In September 2008 and August 2010, the Board remanded the case for further development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Additional VA treatment records were associated with the claims folder and a medical opinion was provided on remand.  The Veteran was accorded another VA examination, the report of which is of record.  The VA examiner conducted an examination, which included a review of the Veteran's medical records and the Veteran's statements, and provided an opinion with a supporting rationale such that the Board's determination is an informed one.  Accordingly, the information requested by the Board was provided, the examination report is adequate, and there was thus substantial compliance with the Board's remand instructions.  

Regarding the duty to assist, STRs and VA treatment records have been obtained and associated with the claims file.  The Veteran has been accorded several VA examinations, the reports of which are of record.  As such, there is no duty to assist that has not been met.  The Board is satisfied that VA has sufficiently discharged its duty in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

Service connection for sleep disorder is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


